VAN DEVANTER, Circuit Judge
(concurring). I concur in the -decree for the reasons that the act of March 3, 1905, including the provision conferring upon Asmus Boysen a preferential right to locate and to purchase at the rate of $10 per acre not to exceed '640 acres of mineral or' coal lands is a valid exercise of the power vested in Congress over tribal Indians and tribal lands, notwithstanding the Indians have not assented to such preferential right (Cherokee Nation v. Hitchcock, 187 U. S. 294, 23 Sup. Ct. 115, 47 L. Ed. 183; Lone Wolf v. Hitchcock, 187 U. S. 553, 23 Sup. Ct. 216, 47 L. Ed. 299); that, rightly interpreted, the act both extends and confines this right to,the so-called ceded lands; and that, in attempting to exclude Boysen from examining and locating part of the lands to which his right lawfully extends, Wadsworth was not in the exercise of any authority, judgment, or discretion vested in him by reason of his office, but was entirely without the pale of the law and a wrongdoer, so the suit is not in effect one against the United States.